 

CANCELLATION OF PROMISSORY NOTE

 

July 10, 2014,

 

The note due to Wall-Street.com LLC dated March 4, 2014, as was filed in the
preceding 8K is hereby by cancelled and accepted by Wall-Street.com LLC. An
agreement has been reached with wall-street.com LLC and the majority
shareholders, and the board of directors of Wall Street Media Co, Inc. to cancel
the debt without further obligation. Any claims to the domain will be released
free and clear of any and all liens or encumbrances. No penalties were assessed,
and no issues of ownership remain. The corporation is hereby relieved of the
debt, and the forgiveness of the promissory note.

 

  Wall-Street.com LLC       By Jerrold Burden/

 

 

 



